Citation Nr: 0119396	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-12 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for gastroesophageal reflux disorder.  The notice of 
disagreement was received in March 1999, the statement of the 
case was issued in May 2000, and the substantive appeal was 
received in June 2000.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service medical records are silent for any complaints, 
treatment, or diagnoses related to gastroesophageal reflux 
disorder.

3.  Post-service medical records fail to demonstrate any 
complaints or treatment related to gastroesophageal reflux 
disorder until the 1990's, more than 40 years after the 
veteran's discharge from service.

4.  Post-service treatment records are silent for any medical 
evidence demonstrating or suggesting a causal relationship 
between the veteran's current gastroesophageal reflux 
disorder and military service.

5.  The veteran testified that no doctor had ever opined that 
his gastroesophageal reflux disorder was related to or caused 
by his military service.



CONCLUSION OF LAW

Gastroesophageal reflux disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record reflects that 
all VA outpatient treatment records have been obtained.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of these issues.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
gastroesophageal reflux disorder.  The discussions in the 
rating decision and statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, the veteran was afforded a RO hearing 
pursuant to his request.  The Board therefore finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a claimant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the appellant served, the appellant's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 1991); 38 C.F.R. § 3.303(a).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

A review of the evidence reflects that the veteran's service 
medical records demonstrate treatment for an acute 
appendicitis.  Upon separation examination dated in March 
1946, no defects or diagnoses were noted.  The veteran's 
post-service medical records reflect treatment for 
schizophrenic reaction in 1957.  VA and private treatment 
records dated in 1957 reflect diagnoses of schizophrenic 
reaction, mixed psychoneurosis, prostatitis, and low back 
pain.  These records are silent for any complaints related to 
digestion or gastroesophageal reflux disorder.  Following a 
July 1957 psychiatric evaluation, the record is silent for 
any further medical treatment until the 1990's.  VA treatment 
records dated from 1991 to 2000 reflect treatment for various 
medical disabilities, including gastroesophageal reflux 
disorder, chronic obstructive pulmonary disease, cataracts, 
back pain, hiatal hernia, and hypertension.  

At his November 2000 RO hearing, the veteran testified that 
he began to experience difficulty with gastroesophageal 
reflux disorder after his discharge from service.  He stated 
that he was unable to eat or digest his food properly.  He 
also testified that he used over-the-counter medications to 
treat his problem.  The veteran reported that he began 
receiving medical treatment in 1990 and was diagnosed with 
gastroesophageal reflux disorder at about that time.  He also 
testified that no doctor had ever opined that his 
gastroesophageal reflux disorder was related to or caused by 
his military service.  The veteran stated that he believed 
his gastroesophageal reflux disorder was caused by eating 
dehydrated foods during service without fruits and 
vegetables.  

Following careful consideration of the evidence of record, 
the Board is compelled to conclude that entitlement to 
service connection for gastroesophageal reflux disorder is 
not warranted.  As previously noted, the veteran's service 
medical records are silent for any complaints, treatment, or 
diagnoses related to gastroesophageal reflux disorder.  Post-
service medical records fail to demonstrate any complaints or 
treatment related to gastroesophageal reflux disorder until 
the 1990's, more than 40 years after the veteran's discharge 
from service.  Additionally, the medical records reflecting 
treatment for gastroesophageal reflux disorder do not 
indicate that the veteran reported any lengthy history of 
digestive difficulty.  Furthermore, although current medical 
records demonstrate treatment for gastroesophageal reflux 
disorder, they do not demonstrate or suggest any causal 
connection to military service.  The Board recognizes that 
the veteran has testified to difficulties with digestion 
since service and that he believes his gastroesophageal 
reflux is related to the powdered meals eaten during military 
service.  However, as a layperson, the veteran is not 
competent to offer medical opinions regarding the etiology of 
his current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His recollections are relevant with regard to 
continuity of symptomatology, but are outweighed by the lack 
of supporting medical evidence.  38 C.F.R. § 3.303(b). 

Thus, in light of the treatment records demonstrating no 
evidence of complaints, treatment or diagnoses related to 
gastroesophageal reflux disorder until more than 40 years 
after discharge from military service, as well as the lack of 
any medical evidence indicating or suggesting a causal 
connection to service, the Board concludes that entitlement 
to service connection for gastroesophageal reflux disorder 
must be denied.  



ORDER

Entitlement to service connection for gastroesophageal reflux 
disorder is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

